Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 3, 4, 10, 11, 17, & 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to disclose “wherein the at least one processor is further configured to: access at least one of the system disk and the host cache if the read request is for system data; and access at least one of the memory cache and the write back cache if the read request is for session-specific data.”
Although the prior art discloses each of the claimed limitations, individually, the Examiner cannot determine a reasonable motivation to combine them in the manner claimed, either in the prior art or existing case law.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 7, 9-11, 14, & 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "system data.”  There is insufficient antecedent basis for this limitation in the claim.
It is not understood as to what system data comprises. 

Claims 3 & 4 are rejected for depending on rejected claim 2.

Claim 7 recites the limitation "data stored on the system disk." There is insufficient antecedent basis for this limitation in the claim.
It is not understood as to what data stored on the system disk comprises. It may or may not include the base image.

Claims 9-11, 14, & 16-18 are rejected for the same reasons as claims 2-4 & 7.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7-9, & 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brooker et al. [hereinafter Brooker] PG Pub US 2021/0240509 A1.
 
Regarding claims 1, 8, & 15, Brooker discloses:
a memory (main memory 210); 
a network interface (network environment 100); and 
at least one processor (hardware processor 202) coupled to the memory and the network interface and configured to initiate a computing session for accessing a virtual machine by accessing an operating system image from a system disk (the base execution environment can be an image, which is initially loaded on the host computing device 150 [0042]), manage the computing session by monitoring read and write requests generated during the computing session (the provisioning service 114 can receive state changes and/or indications of state changes from the host computing device 150. [0045]), for write requests, write any requested information to at least one of a memory cache and a write back cache located separately from the system disk [With respect to the main memory 210, if execution of the code caused reads or writes to any memory pages, then the provisioning service 114 can receive an indication that such operations occurred [0045], for read requests for operating system image content, read the operating system image content from at least one of the system disk and a host cache operably coupled between the system disk and the at least one processor (the base execution environment can be an image, which is initially loaded on the host computing device 150 [0043] where the provisioning service 114 can provision multiple execution environments on different host computing devices, such as a first host computing device 150D and a second host computing device 150E. Example provisioning can include initially creating the execution environment from a base image. The initial execution environment state can be received from one or more of the first host computing device 150D and the second host computing device 150E [0079]), determine a completion of the computing session (following completion of the code execution on the host computing device 150, such as within the virtual machine instance, the provisioning service 114 can cause the execution environment on the host computing device 150 to be reset in an efficient manner [0046]), and upon completion of the computing session clear the memory cache, clear the write back cache (the hardware processor 202, including the registers 212, can be reset to the initial hardware processor state received at step one (1). The hardware processor caches 216 (such as L1, L2, L3, etc.) can be flushed [0046]), and reboot the virtual machine using at least one of the operating system image on the system disk and the operating system image content stored in the host cache (The computer-readable medium 206, can be reset to the initial storage device state received at step one (1) [0046]).

Regarding claims 2, 9, & 16 the limitations of these claims have been noted in the rejection of claims 1, 8, & 15. Brooker also discloses:
wherein the at least one processor is further configured to determine whether a read request is for session-specific data or system data (if execution of the code caused reads or writes to any memory pages, then the host computing device 150 can identify those operations [0050]).

Regarding claims 7 & 14 the limitations of these claims have been noted in the rejection of claims 1 & 8. Brooker also discloses:
wherein data stored on the system disk is unchanged during the computing session (note that this claim fails to limit if all the data on the storage disk is unchanged or a particular portion of data on the disk is unchanged. Additionally, since this is a negative limitation as long as the prior art fails to explicitly disclose that a particular part of data is changed this limitation is met. Brooker fails to disclose the changing of the base image used to initialize the virtual machine).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 13, & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brooker in view of Robinson et al. [hereinafter Robinson] PG Pub US 2019/0266092 A1.

Regarding claims 5, 13, & 19, the limitations of this claim have been noted in the rejection of claims 1, 8, & 15, it is noted that Booker failed to explicitly disclose:
wherein the at least one processor is further configured to: determine whether a memory cache is within a threshold of being filled; and if the memory cache is within the threshold of being filled, copy data stored on the memory cache to the write back cache.
However, Robinson discloses:
wherein the at least one processor is further configured to: determine whether a memory cache is within a threshold of being filled; and if the memory cache is within the threshold of being filled, copy data stored on the memory cache to the write back cache (When the fill level of the cache and/or of the reverse translation data structure reaches the fill level threshold, the coherency manager 332 may be configured to commence a spilling process. In a spilling process, cache line data is evicted or flushed from the cache. This process may continue until the determined fill level reduces below the fill level threshold, until data in a particular number of cache lines has been evicted or until the coherency manager determines that the spilling process should stop [0184]).
The systems of Brooker and Robinson are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of “memory control.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the systems of Brooker and Robinson since this would allow the system of Brooker to flush data when the cache is full. This system would improve data coherency efficiency [0005]. 

Claims 6 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Brooker in view of Pendharkar et al. [hereinafter Pendharkar] PG Pub US 2018/0121490 A1.

Regarding claims 6 & 14, the limitations of this claim have been noted in the rejection of claims 1 & 8, Brooker also discloses:
wherein the memory cache is stored on the memory coupled to the at least one processor (The hardware processor(s) 202 can include processor registers 212 and level 1 (L1), level 2 (L2), and level 3 (L3) caches 216 [0041]).
It is noted that Brooker failed to explicitly disclose:

However, Pendharkar discloses:
the write back cache is stored on a network memory coupled to the at least one processor via the network interface (The storage virtualizer 118 has a writeback cache 120, which is implemented in the direct attached storage 104 [0024]).
The systems of Brooker and Pendharkar are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of “memory control.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the systems of Brooker and Pendharkar since this would allow the system of Brooker to incorporate a writeback cache on the storage system. This system would improve the writeback speed of a storage system comprised of HDDs [0002]. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Brooker in view of Robinson, further in view of Pendharkar.

Regarding claim 20, the limitations of this claim have been noted in the rejection of claim 19, Brooker also discloses:
wherein the memory cache is stored on the memory coupled to the at least one processor (The hardware processor(s) 202 can include processor registers 212 and level 1 (L1), level 2 (L2), and level 3 (L3) caches 216 [0041]).

the write back cache is stored on a network memory coupled to the at least one processor via the network interface.
However, Pendharkar discloses:
the write back cache is stored on a network memory coupled to the at least one processor via the network interface (The storage virtualizer 118 has a writeback cache 120, which is implemented in the direct attached storage 104 [0024]).
The systems of Brooker, Robinson, and Pendharkar are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are all from the field of “memory control.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the systems of Brooker and Pendharkar since this would allow the system of Brooker to incorporate a writeback cache on the storage system. This system would improve the writeback speed of a storage system comprised of HDDs [0002]. 

Notes
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gill PG Pub US 2021/0064408 A1 discloses a restore operation which restores the hypervisor and all of its state, including all of the virtual machines of the hypervisor as well as all of the virtual disks and other virtual devices of the virtual machines.

Phelan et al. PG Pub US 2014/0032850 A1 discloses that a local cache is flushed when a close operation is performed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ROSSITER whose telephone number is (571)270-3788. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




/SEAN D ROSSITER/Primary Examiner, Art Unit 2133